Citation Nr: 1235055	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-26 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1962.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The case is now under the jurisdiction of the RO in Detroit, Michigan.  

In October 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2011).  

A.  VA Examination

During the course of this appeal, the Veteran was afforded VA audiological examinations in February 2009 and August 2009.  During his October 2010 Board hearing, the Veteran testified that his hearing has declined since his last VA examination.  Board Hearing Tr. at 5.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected bilateral hearing loss.  

B.  VA Treatment Records

The Veteran has received treatment for his hearing loss disability at the VA Medical Center (VAMC) in Detroit, Michigan.  Relevant treatment records from this facility were last associated with the claims file in March 2009.  Ongoing VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

C.  TDIU Claim

In his May 2008 claims form, the Veteran indicated that he was prevented from working by his age, diabetes, triple bypass, and hearing loss.  The Board views this as a claim for a TDIU, as it appears the Veteran is claiming that hearing loss precludes employment.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 453-54.  However, this issue is not yet ripe for review and must be remanded for additional development.  See VAOPGCPREC 6-96 (noting that because the Board has jurisdiction over the question of TDIU for a particular disability in connection with a claim for an increased rating, the proper method of returning the case to the RO for further action is by Remand).

The Veteran has not submitted a formal application for a TDIU and has not been provided with VCAA notice appropriate for his claim for entitlement to a TDIU.  Such should be remedied on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

2.  Issue the Veteran notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) for his claim for a TDIU.  

3.  Obtain pertinent treatment records from the Detroit, Michigan VAMC dating from March 2009 to the present.  If these records are unavailable, the claims file should be clearly documented to that effect and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

4.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA audiological examination to determine the extent of his bilateral hearing loss.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examination must include pure tone threshold (in decibels) and Maryland CNC testing.  Based upon the examination findings, the claims file review, and the Veteran's own contentions, the examiner must address the functional effects of bilateral hearing loss on daily life and social and occupational functioning.  The examiner is also asked to address whether the Veteran's bilateral hearing loss alone renders him unable to secure or follow a substantially gainful occupation.  

All opinions must be supported by a complete rationale.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  After the development requested above has been completed to the extent possible, the record should again be reviewed and the claims (including the claim for TDIU) should be readjudicated.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 





(CONTINUED ON NEXT PAGE)
or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


